This was debt upon a bond executed by the defendants for the sum of $500 and payable to the plaintiffs, dated 30 November, 1847, with a condition that "William H. Bayley, having this day received of Charles G. Haughton and Joseph G. Godfrey a stock of goods, to peddle with: now, if the said Bayley shall well and truly pay unto Charles G. Haughton and Joseph G. Godfrey the just and full amount of the stock of goods on 1 April next, then the above obligation to be void," etc.
The breach was a failure to pay for the goods. Pleas, condition performed and no breach. The plaintiffs offered to prove that each of them owned a store in the county of Bertie, the one about six miles from the other. That each from his individual effects, in which the other was admitted to be in no way interested, furnished to the defendant Bayley a parcel of goods on the day the bond was executed, for which the said Bayley was to account, and pay them respectively; and that Bayley had commenced peddling, and disposed of the goods, and failed to account and pay over.
His Honor "deemed the evidence inadmissible." The plaintiffs submitted to a nonsuit, and appealed.
We think the view taken of the case in                            (338) the court below was wrong. As the goods were the individual effects of the plaintiffs, and were delivered by each in separate parcels, the regular way was for each to take a bond payable to himself, and, if no bond had been taken, they would have been compelled to bring separate actions; but the parties saw fit to cover the whole transaction by one bond, and there can be no good reason why an action may not be maintained upon it. The object of the evidence was to show what goods Bayley had received of the plaintiffs on that day, and for which it was intended the bond should be a security. *Page 232 
If the plaintiffs had been partners and had jointly delivered a parcel of goods to Bayley, the bond would most fitly have applied to them, to the exclusion of individual goods separately delivered by each. But there was no copartnership, and the question is whether the bond be wholly inoperative as having no subject to apply to, or whether it be applicable to goods separately delivered by the plaintiffs to Bayley on that day. Clearly it was the intention of the parties that the bond should apply to these goods, as there are no others to fit the description more nearly, and these goods fall under the general words of "a stock of goods to peddle with, received by Bayley of Charles G. Haughton and Joseph G. Godfrey, on the day the bond was given."
The nonsuit must be set aside and a venire de novo issued.
PER CURIAM.                           Judgment accordingly.
(339)